


EXHIBIT 10.35
SEVERANCE AGREEMENT
This agreement (this “Agreement”) is made as of the ______ day of _____________,
20___, between St. Jude Medical, Inc., a Minnesota corporation, with its
principal offices at One St. Jude Medical Drive, St. Paul, Minnesota 55117 (the
“Company”) and ________ (“Executive”), residing at _______________________.


WITNESSETH THAT:


WHEREAS, this Agreement is intended to specify the financial arrangements that
the Company will provide to Executive upon Executive's separation from
employment with the Company under any of the circumstances described herein; and
WHEREAS, this Agreement is entered into by the Company in the belief that it is
in the best interests of the Company and its shareholders to provide stable
conditions of employment for Executive notwithstanding the possibility, threat
or occurrence of certain types of change in control, thereby enhancing the
Company's ability to attract and retain highly qualified people.
NOW, THEREFORE, to assure the Company that it will have the continued dedication
of Executive notwithstanding the possibility, threat or occurrence of a bid to
take over control of the Company, and to induce Executive to remain in the
employ of the Company, and for other good and valuable consideration, the
Company and Executive agree as follows:
1.Term of Agreement. The term of this Agreement shall commence on the date
hereof as first written above and shall continue through January 1, 20__;
provided that commencing on January 1, 20__ and each January 1st thereafter,
during Executive's employment by the Company, the term of this Agreement shall
automatically be extended for one additional year (an “Annual Extension”) unless
not later than December 31 of the preceding year, the Company shall have given
notice that it does not wish to extend this Agreement; and provided, further,
that notwithstanding any such notice by the Company not to extend, this
Agreement shall continue in effect for a period of 24 months (the “Extended
Period”) beyond the term and any Annual Extensions thereof if a Change in
Control (as defined in Section 3(i) hereof) shall have occurred during the
Extended Period. As used in this Agreement, “Term” shall mean the term provided
for in this Section 1 as extended by any Annual Extension and by the Extended
Period.


2.Termination of Employment.


(i)Prior to a Change in Control. Executive's rights upon termination of
employment prior to a Change in Control (as defined in Section 3(i) hereof)
shall be governed by the Company's standard employment termination policy
applicable to Executive in effect at the time of termination or, if applicable,
any written employment agreement between the Company and Executive other than
this Agreement in effect at the time of termination.


(ii)After a Change in Control.
(a)From and after the date of a Change in Control (as defined in Section 3(i)
hereof) during the Term of this Agreement, the Company shall not terminate
Executive from employment with the Company except as provided in this
Section 2(ii) or as a result of Executive's Disability (as defined in
Section 3(iv) hereof), Retirement (as defined in Section 3(v) hereof) or death.


(b)From and after the date of a Change in Control (as defined in Section 3(i)
hereof) during the Term of this Agreement, the Company shall have the right to
terminate Executive from employment with the Company at any time during the Term
of this Agreement for Cause (as defined in Section 3(iii) hereof), by written
notice to Executive, specifying the particulars of the conduct of Executive
forming the basis for such termination.


(c)From and after the date of a Change in Control (as defined in Section 3(i)
hereof) during the Term of this Agreement: (x) the Company shall have the right
to terminate Executive's employment without Cause (as defined in Section 3(iii)
hereof), at any time; and (y) Executive shall, upon the occurrence of such a
termination by the Company without Cause, or upon the voluntary termination of
Executive's employment by Executive for Good Reason (as defined in Section 3(ii)
hereof), be entitled to receive the benefits provided in Section 4 hereof.
Executive shall evidence a




--------------------------------------------------------------------------------




voluntary termination for Good Reason by written notice to the Company given
within 60 days after the date of the occurrence of any event that Executive
knows or should reasonably have known constitutes Good Reason for voluntary
termination. Such notice need only identify Executive and set forth in
reasonable detail the facts and circumstances claimed by Executive to constitute
Good Reason. Any notice given by Executive pursuant to this Section 2 shall be
effective five business days after the date it is given by Executive. For
purposes of this Agreement, a termination of Executive's employment shall be
effective as of the Separation Date.


3.Definitions.


(i)A “Change in Control” shall mean:


(a)a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), or successor provision thereto,
whether or not the Company is then subject to such reporting requirement;


(b)any “person” (as such term is used in Sections 13(d) of the Exchange Act) is
or becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under
the Exchange Act), directly or indirectly, of securities of the Company
representing 35% or more of the combined voting power of the Company's then
outstanding securities;


(c)the Continuing Directors (as defined in Section 3(vi) hereof) cease to
constitute a majority of the Company's Board of Directors; provided that such
change is the direct or indirect result of a proxy fight and contested election
or elections for positions on the Board of Directors; or


(d)the majority of the Continuing Directors (as defined in Section 3(vi)
hereof), excluding any Continuing Director who has this Severance Agreement,
determine in their sole and absolute discretion that there has been a change in
control of the Company.


(ii)“Good Reason” shall mean the occurrence of any of the following events,
except for the occurrence of such an event in connection with the termination or
reassignment of Executive's employment by the Company for Cause (as defined in
Section 3(iii) hereof), for Disability (as defined in Section 3(iv) hereof), for
Retirement (as defined in Section 3(v) hereof) or for death:
(a)    a material reduction of Executive's status, position or responsibilities
with the Company from those in effect immediately prior to the Change in
Control;
(b)    a reduction by the Company in Executive's annual base salary or target
amount of annual bonus in effect immediately prior to the Change in Control;
(c)    the Company's requiring Executive to be based anywhere other than within
50 miles of Executive's office location immediately prior to a Change in Control
except for required travel on the Company's business to an extent substantially
consistent with Executive's business travel obligations immediately prior to the
Change in Control;
(d)    the failure by the Company to continue to provide Executive with benefits
that are, in the aggregate, at least as favorable as those enjoyed by Executive
under any of the Company's pension, life insurance, medical, health and
accident, disability, deferred compensation, incentive, stock, stock purchase,
stock option, savings, perk package, vacation or other plans or programs in
which Executive participates that are in effect immediately prior to the Change
in Control, except for broad-based changes to any such plans or programs that
effect all employees of the Company or broad groups of employees who are
similarly situated; or
(e)    the failure of the Company to obtain, as specified in Section 6(i)
hereof, an assumption of the obligations of the Company to perform this
Agreement by any successor to the Company.
(iii)“Cause” shall mean termination by the Company of Executive's employment
based upon the conviction of Executive by a court of competent jurisdiction for
felony criminal conduct.


(iv)“Disability” shall mean that, as a result of incapacity due to physical or
mental illness, Executive shall have been absent from the full-time performance
of Executive's duties with the Company for six consecutive months, and within 30
days after written notice of termination is given, Executive shall not have
returned to the full-time performance of Executive's duties. Any question as to
the existence of Executive's Disability upon which Executive and the Company
cannot agree shall be determined by a qualified independent physician selected
by Executive (or, if Executive is unable to make such




--------------------------------------------------------------------------------




selection, it shall be made by any adult member of Executive's immediately
family), and approved by the Company. The determination of such physician made
in writing to the Company and to Executive shall be final and conclusive for all
purposes of this Agreement.


(v)“Retirement” shall mean termination on or after attaining normal retirement
age in accordance with the Company's Profit Sharing Employee Savings Plan and
Trust.


(vi)“Continuing Director” shall mean any person who is a member of the Board of
Directors of the Company, while such person is a member of the Board of
Directors, and who (a) was a member of the Board of Directors on the date of
this Agreement as first written above or (b) subsequently becomes a member of
the Board of Directors, if such person's nomination for election or initial
election to the Board of Directors is recommended or approved by a majority of
the Continuing Directors.


(vii)“Separation Date” shall mean the date on which Executive separates from
service with the Company, within the meaning of Section 409A of the Code.


4.Benefits upon Termination under Section 2(ii)(c).


(i)Upon the termination (voluntary or involuntary) of the employment of
Executive pursuant to Section 2(ii)(c) hereof, Executive shall be entitled to
receive the benefits specified in this Section 4. Subject to the provisions of
Section 4(ii) hereof, all benefits to Executive pursuant to this Section 4(i)
shall be subject to any applicable payroll or other taxes required by law to be
withheld.
(a)The Company shall pay Executive, through the Separation Date, Executive's
base salary as in effect at the time of the notice of termination is given and
any other form or type of compensation otherwise payable for such period.
Subject to Section 14, such payment shall be made in a lump sum cash payment on
the Separation Date. Executive shall be entitled to receive all benefits payable
to Executive under the Company's Profit Sharing Employee Savings Plan and Trust
or any successor of such Plan and any other plan or agreement relating to
retirement benefits which shall be in addition to, and not reduced by, any other
amounts payable to Executive under this Section 4. Executive shall be entitled
to exercise all rights and to receive all benefits accruing to Executive under
any and all Company stock purchase plans, stock option plans and other stock
plans or programs, or any successor to any such plans or programs, which shall
be in addition to, and not reduced by, any other amounts payable to Executive
under this Section 4.


(b)In lieu of any further salary payments for periods subsequent to the
Separation Date, the Company shall pay a severance payment in an amount equal to
2.9 times Executive's Annual Compensation, as defined below. Subject to
Section 14, such payment shall be made in a lump sum cash payment on the
Separation Date.


For purposes of this Section 4, “Annual Compensation” shall mean Executive's
annual salary (regardless of whether all or any portion of such salary has been
contributed to a deferred compensation plan), and the target bonus for which
Executive is eligible upon attainment of 100% of the target (regardless of
whether such target bonus has been achieved or whether conditions of such target
bonus are actually fulfilled). All of the factors included in Annual
Compensation shall be those in effect on the Separation Date and shall be
calculated without giving effect to any reduction in such compensation that
would constitute a breach of this Agreement.


(c)For a period of 36 months following the Separation Date or until Executive
reaches age 65 or dies, whichever is the shorter period, the Company shall
arrange to provide for Executive, at the Company's expense, the health,
accident, disability and life insurance benefits substantially similar to those
in effect for Executive immediately prior to the Separation Date.


(d)The Company shall pay to Executive (1) any amount earned by Executive as a
bonus with respect to the fiscal year of the Company preceding the termination
of Executive's employment if such bonus has not theretofore been paid to
Executive, subject to any applicable deferral election in effect for Executive,
and (2) an amount representing credit for any vacation earned or accrued by
Executive but not taken. Subject to Section 14, such payment shall be made in a
lump sum cash payment on the Separation Date.


(e)The Company shall also pay to Executive all legal fees and expenses incurred
by Executive during his or her lifetime as a result of such termination of
employment (including all fees and expenses, if any, incurred by Executive in
contesting or disputing any such termination or in seeking to obtain or enforce
any right or benefit provided to Executive by this Agreement whether by
arbitration or otherwise). Such payments shall be made within five (5) business
days after delivery of Executive's written requests for payment accompanied with
such evidence of fees and expenses incurred as the




--------------------------------------------------------------------------------




Company reasonably may require. In order to comply with Section 409A of the
Internal Revenue Code of 1986, as may be amended from time to time (the “Code”),
(i) Executive must submit an invoice for fees and expenses reimbursable under
this Section at least ten (10) business days before the end of the calendar year
next following the calendar year in which such fees and expenses were incurred;
(ii) the amount of any legal fees and expenses that the Company is obligated to
pay in any given calendar year shall not affect the legal fees and expenses that
the Company is obligated to pay in any other calendar year and (iii) Executive's
right to have the Company pay such legal fees and expenses may not be liquidated
or exchanged for any other benefit.
(ii)Anything to the contrary notwithstanding, the amount of any payment,
distribution or benefit made or provided by the Company to or for the benefit of
Executive in connection with a Change in Control or the termination of
Executive's employment with the Company, whether payable pursuant to this
Agreement or any other agreement between Executive and the Company or with any
person constituting a member of an “affiliated group” (as defined in Section
280G(d)(5) of the Code with the Company or with any person whose actions result
in a Change in Control (such foregoing payments or benefits referred to
collectively as the “Total Payments”), shall be reduced (but not below zero) by
the amount, if any, necessary to prevent any part of the Total Payments from
being treated as an “excess parachute payment” within the meaning of Section
280G(b)(1) of the Code, but only if and to the extent such reduction will also
result in, after taking into account all applicable state and federal taxes
(computed at the highest marginal rate) including Executive's share of F.I.C.A.
and Medicare taxes and any taxes payable pursuant to Section 4999 of the Code, a
greater after-tax benefit to Executive than the after-tax benefit to Executive
of the Total Payments computed without regard to any such reduction. For
purposes of the foregoing, (i) no portion of the Total Payments shall be taken
into account which in the opinion of tax counsel selected by the Company and
acceptable to Executive does not constitute a “parachute payment” within the
meaning of section 280G(b)(2) of the Code; (ii) any reduction in payments shall
be computed by taking into account that portion of Total Payments which
constitute reasonable compensation within the meaning of Section 280G(b)(4) of
the Code in the opinion of such tax counsel; (iii) the value of any non-cash
benefit or of any deferred cash payment included in the Total Payments shall be
determined by the Company in accordance with the principles of Section
280G(d)(3)(iv) of the Code; and (iv) in the event of any uncertainty as to
whether a reduction in Total Payments to Executive is required pursuant to this
paragraph, the Company shall initially make the payment to Executive and
Executive shall be required to refund to the Company any amounts ultimately
determined not to have been payable under the terms of this Section 4(ii).


Executive will be permitted to provide the Company with written notice
specifying which of the Total Payments will be subject to reduction or
elimination (the “Reduction Notice”). But, if Executive's exercise of authority
pursuant to the Reduction Notice would cause any Total Payments to become
subject to any taxes or penalties pursuant to Section 409A of the Code or if
Executive fails to timely provide the Company with the Reduction Notice, then
the Company will reduce or eliminate the Total Payments in the following order:
(i) first, by reducing or eliminating the portion of the Total Payments that are
payable in cash; and (ii) second, by reducing or eliminating the non-cash
portion of the Total Payments, in each case, in reverse chronological order
beginning with payments or benefits under the most recently dated agreement,
arrangement or award, but in all events such chronology shall be applied in such
a manner so as to produce the least amount of reduction necessary. Except as set
forth in this Section 4(ii), any Reduction Notice will take precedence over the
provisions of any other plan, arrangement or agreement governing Executive's
rights and entitlements to any benefits or compensation.
(iii)    Any payment not made to Executive when due hereunder shall thereafter,
until paid in full, bear interest at the rate of interest equal to the reference
rate announced from time to time by Wells Fargo Bank Minnesota, National
Association, plus two percent, with such interest to be paid to Executive upon
demand or monthly in the absence of a demand.
(iv)    Executive shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise. The
amount of any payment or benefit provided in this Section 4 shall not be reduced
by any compensation earned by Executive as a result of any employment by another
employer, by any retirement benefits or otherwise.
5.Executive's Agreements.
Executive agrees that:
(i)Without the consent of the Company, Executive will not terminate employment
with the Company without giving 30 days prior notice to the Company, and during
such 30-day period Executive will assist the Company, as and to the extent
reasonably requested by the Company, in training the successor to Executive's
position with the Company. The provisions of this Section 5(i) shall not apply
to any termination (voluntary or involuntary) of the employment of Executive
pursuant to Section 2(ii)(c) hereof.


(ii)In the event that Executive has received any benefits from the Company under
Section 4 of this Agreement, then, during the period of 36 months following the
Separation Date, Executive, upon request by the Company:




--------------------------------------------------------------------------------




(a)Will consult with one or more of the executive officers concerning the
business and affairs of the Company for not to exceed four hours in any month at
times and places selected by Executive as being convenient to him, all without
compensation other than what is provided for in Section 4 of this Agreement; and


(b)Will testify as a witness on behalf of the Company in any legal proceedings
involving the Company which arise out of events or circumstances that occurred
or existed prior to the Separation Date (except for any such proceedings
relating to this Agreement), without compensation other than what is provided
for in Section 4 of this Agreement, provided that all out-of-pocket expenses
incurred by Executive in connection with serving as a witness shall be paid by
the Company.
Executive shall not be required to perform Executive's obligations under this
Section 5(ii) if and so long as the Company is in default with respect to
performance of any of its obligations under this Agreement.
6.Successors and Binding Agreement.


(i)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company), by agreement in form and substance
satisfactory to Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and, if the transaction resulting
in such succession constitutes a “change in control event” within the meaning of
Treasury Regulations under Section 409A of the Code, shall entitle Executive to
compensation from the Company in the same amount and on the same terms as
Executive would be entitled hereunder if Executive terminated employment after a
Change in Control for Good Reason, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Separation Date. As used in this Agreement, “Company” shall mean the
Company and any successor to its business and/or assets which executes and
delivers the agreement provided for in this Section 6(i) or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.


(ii)This Agreement is personal to Executive, and Executive may not assign or
transfer any part of Executive's rights or duties hereunder, or any compensation
due to him hereunder, to any other person. Notwithstanding the foregoing, this
Agreement shall inure to the benefit of and be enforceable by Executive's
personal or legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees.


7.Modification; Waiver. No provisions of this Agreement may be modified, waived,
or discharged unless such waiver, modification, or discharge is agreed to in a
writing signed by Executive and such officer as may be specifically designated
by the Board of Directors of the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.


8.Notice. All notices, requests, demands, and all other communications required
or permitted by either party to the other party by this Agreement (including,
without limitation, any notice of termination of employment and any notice of an
intention to arbitrate) shall be in writing and shall be deemed to have been
duly given when delivered personally or received by certified or registered
mail, return receipt requested, postage prepaid, at the address of the other
party, as first written above (directed to the attention of the Board of
Directors and Corporate Secretary in the case of the Company). Either party
hereto may change its address for purposes of this Section 8 by giving 15 days
prior notice to the other party hereto.
9.Severability. If any term or provision of this Agreement or the application
hereof to any person or circumstances shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.


10.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


11.Governing Law. This Agreement has been made in the State of Minnesota and
shall, in all respects, be governed by, and construed and enforced in accordance
with, the laws of the State of Minnesota, including all matters of construction,
validity and performance.


12.Effect of Agreement; Entire Agreement. The Company and Executive understand
and agree that this Agreement is intended to reflect their agreement only with
respect to payments and benefits upon termination in certain cases




--------------------------------------------------------------------------------




and is not intended to create any obligation on the part of either party to
continue employment. This Agreement supersedes any and all other oral or written
agreements or policies made relating to the subject matter hereof and
constitutes the entire agreement of the parties relating to the subject matter
hereof; provided that this Agreement shall not supersede or limit in any way
(i) Executive's rights under any benefit plan, program or arrangements in
accordance with their terms (other than the provisions of the Company's policy
[HR-1.02.25 entitled “Severance Pay,” effective January 1, 1994, as amended from
time to time,] or any successor to such policy, to the extent that payments are
made hereunder) or (ii) Executive's obligations under any noncompetition,
nonsolicitation, confidentiality or other restrictive covenant to which
Executive is bound.


13.ERISA. For purposes of the Employee Retirement Income Security Act of 1974,
this Agreement is intended to be a severance pay employee welfare benefit plan,
and not an employee pension benefit plan, and shall be construed and
administered with that intention.


14.Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code and shall be interpreted and construed consistently
with such intent. The payments to Executive pursuant to this Agreement are also
intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4), and for purposes of such exemptions each payment
under the Agreement shall be considered a separate payment. In the event the
terms of this Agreement would subject Executive to taxes or penalties under
Section 409A of the Code (“409A Penalties”), the Company and Executive shall
cooperate diligently to amend the terms of the Agreement to avoid such 409A
Penalties, to the extent possible. Notwithstanding any other provision in this
Agreement, if Executive is a “specified employee,” as defined in Section 409A of
the Code, as of the date of Executive's separation from service, then to the
extent any amount payable under this Agreement (i) constitutes the payment of
nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon Executive's separation from service and (iii) under
the terms of this Agreement would be payable prior to the six-month anniversary
of Executive's separation from service, such payment shall be delayed until the
earlier to occur of (a) the six-month anniversary of the separation from service
or (b) the date of Executive's death.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name by a duly authorized officer, and Executive has hereunto set his or her
hand, all as of the date first written above.
ST. JUDE MEDICAL, INC.
By: ________________________________________
Its: ________________________________________                    


EXECUTIVE
____________________________________________












    




--------------------------------------------------------------------------------








